PER CURIAM.
Plaintiffs’ Fourth Amended Complaint, based upon the theory of an intentional interference with a business relationship, was dismissed. Plaintiffs appeal. We reverse.
We have surveyed the complaint, mindful that the well-pleaded allegations must be accepted as true. Suffice it to say, we feel that its content was legally sufficient to withstand a motion to dismiss. We reverse upon authority of Franklin v. Brown, 159 So.2d 893 (Fla. 1st DCA 1964); Mead Corp. v. Mason, 191 So.2d 592 (Fla. 3rd DCA 1966); Symon v. J. Rolfe Davis, Inc., 245 So.2d 278 (Fla. 4th DCA 1971); and Krieger v. Ocean Properties, Ltd., 387 So.2d 1012 (Fla. 4th DCA 1980).
REVERSED
DOWNEY, BERANEK and WALDEN, JJ., concur.